INVESTMENT COMPANY BLANKET BOND NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS BOND NUMBER Item 1. Name of Insured Cullen Funds Trust 6214162 Principal Address: 645 Fifth Avenue New York NY 10022 (Herein called the Insured) Item 2. Bond Period from 12:01 a.m. on07/01/2008 to 12:01 a.m. on 07/01/2009. The effective date of the termination of cancellation of this bond, standard time at the Principal Address as to each of the said dates. Item 3. Limit of Liability - Subject to Section 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A – FIDELITY $750,000 $0 Insuring Agreement B – AUDIT EXPENSE $25,000 $0 Insuring Agreement C – ON PREMISES $750,000 $0 Insuring Agreement D – IN TRANSIT $750,000 $0 Insuring Agreement E – FORGERY OR ALTERATION $750,000 $0 Insuring Agreement F – SECURITIES $750,000 $0 Insuring Agreement G – COUNTERFEIT CURRENCY $750,000 $0 Insuring Agreement H – STOP PAYMENT $25,000 $0 Insuring Agreement I – UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $0 OPTIONAL COVERAGES ADDED BY RIDER: Insuring Agreement J – COMPUTER SYSTEMS $750,000 $0 Insuring Agreement K – UNAUTHORIZED SIGNATURES $25,000 $0 Insuring Agreement L – AUTOMATED PHONE SYSTEMS $750,000 $0 Insuring Agreement M - TELEFACSIMILE $750,000 $0 If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered – Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A.All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: No exceptions Item 5. The Liability of the Underwriter is subject to the terms of the following riders attached hereto: 1-7 Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bond(s) or policy(ies) No.9(s) N/A such termination or cancellation to be effective as of the time this bond becomes effective. Item 7. Premium Amount : $4,470 By: Authorized Representative NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA RIDER No. 1 To be attached to and form part of Bond No. 6214162 in favor of Cullen Funds Trust effective as of 07/01/2008 In consideration of the premium charged for the attached bond, it is hereby agreed that: 1.From and after the time this rider becomes effective the Insured under the attached bond are: Cullen Funds Trust Cullen High Dividend Equity Fund Cullen International High
